Reasons for Allowance
Claims 1-14 and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest a heart valve delivery system, comprising: a first, second, and third catheter arranged in a telescoping configuration, wherein all of the catheters are movable relative to one another, wherein the first catheter extends from the distal end of the second catheter by a variable distance of between 0 and 20 centimeters; a first adjustable flexure radius associated with the distalmost five centimeters of the second catheter; a second adjustable flexure radius associated with the third catheter, wherein the second adjustable flexure radius is adjusted independently of the first adjustable flexure radius; a valve anchor within a capsule secured to the first catheter, the valve anchor having a number of recesses having a number of recesses configured to receive and retain posts of a heart valve; and a control handle assembly configured to permit the ejector to transmit a rotational to a longitudinal relative movement between the heart valve and capsule, causing a ventricular side of the heart valve to be released from the capsule before an atrial side of the heart valve is released from the capsule. US 5,201,757 discloses a stent delivery system with a plurality of movable catheters (fig. 2). US 2011/0098805 teaches stent stops with recesses (fig. 3A, element 106) for receiving protrusions of the prosthesis. While US 5,201,757 is fully capable of being used with valves, no reasonable combination could be found to modify the first catheter of a stent delivery system to extend from the distal end of the second catheter by a variable distance of between 0 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309.  The examiner can normally be reached on M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/C.M.W/Examiner, Art Unit 3771                                                                                                                                                                                                        /TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771